Citation Nr: 0611393	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  02-13 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1. Entitlement to a compensable rating for hemorrhoids.

2. Entitlement to a compensable rating for the residuals of 
maxillary fracture.

3. Entitlement to an effective date earlier than March 1, 
2000, for the grant of a 30 percent rating for sinusitis.

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars

WITNESS AT HEARING ON APPEAL
Veteran 
ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel
INTRODUCTION

The veteran served on active duty from August 1964 to August 
1968, and from July 1996 to April 1997.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO). 

In July 2003, the veteran appeared at a hearing before the 
undersigned Acting Veterans Law Judge.  At the hearing and 
subsequently, the veteran submitted additional medical 
evidence and statements directly to the Board, waiving 
consideration by the agency of original jurisdiction (AOJ).  
A transcript of the hearing is in the record. 

At the hearing the veteran raised the issue of secondary 
service connection for residuals of sinus cavity injury, 
sleep apnea, loss of teeth, weakened teeth, and a root canal, 
which is referred to the RO for appropriate action.  In 
support of his claim, he has submitted a medical opinion, 
dated in January 2006. 

In March 2004, the Board remanded the case for further 
procedural and evidentiary development.  As the requested 
action has been substantially completed, nothing further is 
needed to ensure compliance with the Board's remand 
directive.  Stegall v. West, 11 Vet. App. 268 (1998).  

In the March 2004 remand, the Board referred to the veteran's 
testimony that he was dissatisfied with the effective date 
assigned for helpless child benefits, which is again referred 
to the RO for appropriate action

In a July 2005 rating decision, the RO granted a 10 percent 
rating for tinea pedis, effective January 4, 2001.  In 
September 2005, the veteran submitted a written statement 
that he was satisfied with the 10 percent rating. The Board 
accepts the writing as a withdrawal of the claim for increase 
for tinea pedis.  38 C.F.R. § 20.204.

The claim for increase for hemorrhoids is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The residuals of the maxillary fracture are manifested by 
loss of the maxilla of less than 25 percent, presenting 
difficulties with finding a prosthetic approach that would 
resolve the necessary aesthetic, phonetic, and functional 
impairment without further compromise. 

2. The date of receipt of the informal request for increase, 
November 26, 1999, is the date of claim that controls the 
effective date for a 30 percent rating for sinusitis.  


CONCLUSIONS OF LAW

1. The criteria for a 20 percent rating for the residuals of 
maxillary fracture have been met.  38 U.S.C.A. §§ 1155 
5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.7, 4.124a, 
Diagnostic Code 9915 (2005).

2. The criteria for an effective date of November 26, 1999, 
for the 30 percent rating for sinusitis have been met.  
38 U.S.C.A. §§ 1155, 5107(b), 5110 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.155, 3.400(o)(2) (2005), 4.97, Diagnostic Code 
6513 (2005).


VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in 
part, at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence 
that VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  Under 38 
C.F.R. § 3.159, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim. 

During the pendency of this appeal, in March 2006, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet.App. Mar. 3, 
2006), holding that the VCAA notice requirements must also 
include the provisions for the effective date of the award of 
the benefit.

Duty to Notify

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO.

There was no pre-adjudication VCAA notice, and the Board 
remanded the case in March 2004, in part, to cure the 
procedural defect.  In both the remand and in an April 2004 
VCAA letter, the veteran was informed of the type of evidence 
needed to substantiate the claim for increase, namely, 
evidence that the disability was worse.  The veteran was 
informed that VA would obtain service medical records, VA 
records, and records of other Federal agencies, and that he 
could submit private medical records or authorize VA to 
obtain the records on his behalf.  In the supplemental 
statement of the case, dated in July 2005, the RO cited 38 
C.F.R. § 3.159 with the provision that the claimant provide 
any evidence in his possession that pertained to a claim. 

As the VCAA notice came after the initial adjudication, the 
timing of the notice did not comply with the requirement that 
the notice must precede the adjudication.  However the action 
of the RO described above cured the procedural defect because 
the veteran had the opportunity to submit argument and 
evidence and to address the issue at a hearing.  For this 
reason, the timing of the VCAA notice was harmless error. 

As for content of the VCAA notice, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra 
(38 C.F.R. § 3.159 notice). 

Although the VCAA notice did not include any provision for an 
effective date for the claim for increase, the Board finds no 
prejudice to the veteran in proceeding because the effective 
date to be assigned has yet to be determined by the RO, who 
will implement the Board's decision, and the effective-date 
question is an appealable issue should the veteran disagree 
with the effect date assigned.  Therefore, any notice 
deficiency with respect to the effective-date question is 
harmless error.  On the other issue, the issue is the 
effective date and no other VCAA notice is required. 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  Under the duty to assist, 38 C.F.R. § 
3.159(c)(4), VA will provide a medical examination if an 
examination is necessary to decide the claim.  The RO 
accorded the veteran a VA dental examination in December 
2001, dental examination by fee-basis in August 2002, and 
dental surgical examination in January 2005.  Moreover, the 
RO has obtained VA and non-VA treatment records, and has 
received additional medical evidence, statements, and 
testimony from the veteran which have been considered.  As 
the veteran has not identified additional evidence, and as 
there is otherwise no additional evidence to obtain, the 
Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with.

For above reasons, no further development is needed to ensure 
VCAA compliance.
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Residuals of Maxillary Fracture

A service-connected disability is rated in accordance with 
the VA Rating Schedule.  A rating is based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.  

In April 1973, the RO granted service connection for the 
residuals of a maxillary fracture and a noncompensable rating 
was assigned, which has remained in effect and unchanged 
since then. 

VA records, including a report of examination in December 
2001 and clinical records, dated in August 2002, show that 
the veteran underwent surgical repair or extraction for 
fractured roots of teeth 4 through 6.  The pertinent findings 
included bone loss in the anterior maxilla and tooth loss 
requiring bone grafting and augmentation.  The problems 
presented difficulties with finding a prosthetic approach 
that would resolve the necessary aesthetic, phonetic, and 
functional impairment without further compromising the 
remaining structures.  

In March 2004, the Board requested a dental examination.  The 
examination was conducted in January 2005.  The pertinent 
findings were loss of the maxilla attributable to the 
inservice fracture at between 15 and 20 percent, replaceable 
by prosthesis.  The examiner expressed the opinion that the 
bone loss was in part due to the aging process and in part 
due to the way in which the bone was avulsed at the time of 
the fracture.  However, the difference due to the service-
connected fracture could not be separated from that due to 
the aging process.  As for replacing the bone loss with a 
prosthesis, the examiner stated it would be a rather 
complicated procedure and the prognosis was questionable.  A 
removable partial denture was recommended over a fixed one 
with implants.  The examiner diagnosed a segment of anterior 
maxilla missing due to the 1996 motor vehicle accident, 
measuring 15 to 20 percent.  

Analysis

The disability is currently rated under Diagnostic Code 9916 
for malunion or nonunion of the maxilla, which provides a 10 
percent rating for slight displacement, a 20 percent rating 
for moderate displacement, and a 30 percent rating for severe 
displacement.  As none of the findings in 2002 and in 2005 
document displacement, a compensable rating under Diagnostic 
Code 9916 is not warranted. 

This does not end the analysis, Diagnostic Code 9915, 
pertaining to loss of the maxilla, provides a 20 percent 
rating for loss of less than 25 percent of the maxilla, which 
is not replaceable by prothesis.  A noncompensable rating is 
assigned for loss of less than 25 percent of the maxilla, 
which is replaceable by prothesis. 

The findings in 2002 and 2005 clearly document bone loss of 
the maxilla, measuring 15 to 20 percent.  The remaining 
question is whether the bone loss is replaceable by 
prothesis.  The VA examiner in 2005 stated that the prognosis 
for a fixed partial denture was poor, but a removable partial 
denture was the best way to maintain replacement of missing 
teeth. 

Given the degree of bone loss of less than 25 percent and the 
difficulties in a prosthetic approach that would resolve the 
necessary aesthetic, phonetic, and functional impairment 
without further compromise, there is a question as to which 
of two ratings shall be applied.  In accordance with 
38 C.F.R. § 4.7, the higher rating, 20 percent, is assigned 
because the disability picture more nearly approximates the 
criteria for the higher rating. 

In the absence of bone loss of 25 to 50 percent, the criteria 
for the next higher rating, 30 percent, are not shown. 

Accordingly, the Board finds that the medical evidence 
supports a 20 percent rating, but not higher, under 
Diagnostic Code 9915. 

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service.  In this case, disability 
picture is not exceptional or unusual as to render 
impractical the application of the regular schedular 
criteria.  For this reason, the Board finds no basis to refer 
this case for consideration of an extraschedular rating.

Effective Date for the 30 Percent Rating for Sinusitis

The veteran contends that an effective date earlier than 
March 1, 2000, should be assigned for the grant of 30 percent 
for his service-connected sinusitis.  Specifically, he 
asserts that he submitted a claim for increase in November 
1999, and he argues that the date of receipt of this claim 
should be the effective date of the grant of 30 percent for 
this disability.

Service connection for sinusitis was originally granted in a 
May 1993 rating decision, and a noncompensable rating was 
assigned, effective January 25, 1992.  The veteran appealed 
the initial rating and then withdrew the appeal in February 
1995.  In an October 1995 rating decision, the RO increased 
the rating to 10 percent, effective January 25, 1992.  The 
veteran did not appeal this rating decision.

The veteran was on active duty from July 1996 to April 1997.  
In May 1997, the RO resumed payment of the 10 percent 
disability compensation for sinusitis.  After the veteran was 
notified of the RO's action and the right to appeal, the 
veteran did not appeal. As the veteran did not appeal these 
rating decisions, they became final.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2005); 38 C.F.R. §20.1103 (2005).  

The next communication from the veteran regarding his 
service-connected sinusitis was received by the RO on 
November 26, 1999.  In his statement the veteran asked that 
all VA records since September 1999 be included in his file 
and that his "claims" included sinusitis.  

Analysis

VA records show that in December 1999 the veteran was seen 
for acute and chronic sinusitis with persistent drainage.  In 
January 2000, he was still having drainage, and a CT scan 
revealed chronic left maxillary sinusitis that was not 
present in 1995. In March 2000, the veteran was evaluated for 
multiple episodes of sinusitis and chronic perinasal pain.  
In April 2000, a bilateral sinuscopy and antrostomy were 
performed. 

In a March 2002, the RO granted a 30 percent rating for 
sinusitis, effective from March 1, 2000, the dated of the 
evaluation for multiple episodes for sinusitis and chronic 
perinasal. 

The effective date of an increase in disability compensation 
is the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(o)(2). 

In this case, the Board construes the veteran's November 1999 
statement as an informal request for increase that is 
accepted as a claim.  38 C.F.R. § 3.155(c). Therefore the 
date of claim is November 26, 1999.  The remaining question 
is the date entitlement arose.  VA records show that in 
December 1999 and January 2000, the veteran was being 
followed for sinusitis and a CT scan revealed chronic left 
maxillary sinusitis that was not present in 1995.  This 
increase was subsequently confirmed on the CT scan in March 
2000, resulting in the surgical repair in April 2000.  The 
record shows that an increase in severity was objectively 
shown by CT scan in January 2000.  This combined with the 
earlier documentation of treatment of acute and chronic 
sinusitis in December 1999 is consistent with the veteran's 
assertion that his disability had worsened coincident with 
the claim for increase in November 1999.  Accordingly, the 
effective date for the grant of the 30 percent rating for 
sinusitis is November 26, 1999. 
As to whether an effective date within the year prior to 
November 26, 1999, may otherwise be assigned, the veteran has 
not argued that he submitted a claim earlier than November 
1999, and the evidence of record does not reflect any other 
communication from the veteran that evinces intent to apply 
for an increase for sinusitis.  

As to whether it was factually ascertainable that an increase 
in disability had occurred from November 26, 1998, through 
November 25, 1999, the record shows that in January 1999 the 
veteran was given pseudophed for sinusitis.  The record does 
not establish that during this period the veteran experienced 
one or more incapacitating episodes, requiring antibiotic 
treatment lasting four to six weeks, or three to six non-
capacitating episodes in the year.  38 C.F.R. § 4.97, 
Diagnostic Codes 6513, 6515 (the criteria for a compensable 
rating for sinusitis).   

Accordingly, after review of all of the evidence, the Board 
finds that the veteran's claim for increase for service-
connected sinusitis was received by the RO on November 26, 
1999.  There is, however, no factual basis upon which to 
assign an effective date earlier than the date of claim for 
the 30 percent rating.  The veteran is therefore entitled to 
an effective date of November 26, 1999.  38 C.F.R. §§ 3.400, 
 4.97, Diagnostic Codes 6513, 6515 (2005).

ORDER

A 20 percent rating for the residuals of maxillary fracture 
is granted, subject to the laws and regulations governing the 
award of monetary benefits.

An effective date of November 26, 1999, for the award of 30 
percent rating for sinusitis is granted, subject to the laws 
and regulations governing the award of monetary benefits.

REMAND

The veteran testified that his condition was worse than when 
he was evaluated by VA in January 2005.  He states that he 
has been checked for anemia.  As anemia may be associated 
with persistent bleeding hemorrhoids, further evidentiary 
development is needed under 38 C.F.R. § 3.159.  Accordingly, 
the claim for increase for hemorrhoids is REMANDED for the 
following action:

1. Obtain records for treatment of 
hemorrhoids since 2004 from the 
Martinsburg, West Virginia, VAMC. 

2. Schedule the veteran for a VA 
examination to determine the severity of 
hemorrhoids. The claims folder must be 
made available to and reviewed by the 
examiner.  The examiner is asked to 
comment on whether there is persistent 
bleeding with secondary anemia.  

3. After the above development, 
adjudicate the claim for increase for 
hemorrhoids.  If the benefit sought is 
denied, furnish the veteran a 
supplemental statement of the case and 
return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
GEORGE E. GUIDO JR. 
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


